28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMERICAN LUNG ASSOCIATION, Petitioner,v.ENVIRONMENTAL PROTECTION AGENCY;  Carol M. Browner,Administrator, U.S. Environmental ProtectionAgency, Respondents,Alabama Power Company, et al., Intervenors.
No. 93-1305.
United States Court of Appeals, District of Columbia Circuit.
June 27, 1994.

Before:  MIKVA, Chief Judge;  BUCKLEY and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondents' motion for voluntary remand and the response of intervenor-respondents;  respondents' motion for leave to file out of time and respondents' second motion to modify briefing schedule, it is


2
ORDERED that the motion for voluntary remand be granted.  See D.C.Cir. Rule 41(b).  It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.